

94 HR 7542 IH: To amend title 10, United States Code, to identify additional factors for the design of the counseling pathways of the Transition Assistance Program.
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7542IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Levin of California introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to identify additional factors for the design of the counseling pathways of the Transition Assistance Program.1.Additional factors for counseling pathways of the Transition Assistance Program(a)Medical or administrative dischargeSection 1142(c)(1) of title 10, United States Code, is amended—(1)in subparagraph (E), by striking Disability and inserting Potential or confirmed medical discharge of the member; and(2)in subparagraph (F), by striking Character and all that follows and inserting Potential or confirmed involuntary separation of the member.(b)Family dynamicsSection 1142(c)(1) of title 10, United States Code, as amended by section (a), is further amended—(1)by redesignating subparagraph (M) as subparagraph (R); and(2)by inserting after subparagraph (L) the following:(M)Child care requirements of the member (including whether a dependent of the member is enrolled in the Exceptional Family Member Program).(N)The employment status of other adults in the household of the member.(O)The location of the duty station of the member (including whether the member was separated from family while on duty).(P)The effects of operating tempo and personnel tempo on the member and the household of the member.(Q)Whether the member is an Indian or urban Indian, as those terms are defined in section 4 of the Indian Health Care Improvement Act (Public Law 94–437; 25 U.S.C. 1603)..